Citation Nr: 0820590	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  05-06 498	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for tinnitus.

(The April 9, 2008, decision of the Board of Veterans' 
Appeals (Board) denying service connection for bilateral 
hearing loss is not impacted by this decision).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION


The veteran had active military service from April 1959 to 
January 1965.

In an April 9, 2008, decision, the Board denied service 
connection for bilateral hearing loss and remanded a claim of 
service connection for tinnitus.  

In this decision, the Board is vacating its remand of a claim 
of service connection for tinnitus.  This decision does not 
disturb the Board's determination that service connection for 
bilateral hearing loss was not warranted.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the veteran or his or her representative, or on 
the Board's own motion, when a veteran has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2007).    

In the April 9, 2008, decision, the Board remanded a claim of 
service connection for tinnitus for the issuance of a 
Statement of the Case (SOC).  The Board cited the RO's 
November 2004 rating decision; however, that rating decision 
did not adjudicate a tinnitus claim, and thus there is no 
legal basis for the remand.  

Accordingly, the April 9, 2008, Board decision addressing the 
issue of service connection for tinnitus is vacated.  



	                        
____________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


